Case: 21-60199     Document: 00516325844         Page: 1     Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 19, 2022
                                  No. 21-60199
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Maria Elena Morelos Cortes; Elisandro Cardenas
   Rodriguez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 845 979
                             BIA No. A208 845 980


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Maria Elena Morelos Cortes and Elisandro Cardenas Rodriguez,
   natives and citizens of Mexico, petition for review of the decision of the
   Board of Immigration Appeals (“BIA”) dismissing their appeal from the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60199      Document: 00516325844           Page: 2    Date Filed: 05/19/2022




                                     No. 21-60199


   denial of their applications for cancellation of removal. The petitioners
   contend that they are entitled to cancellation of removal, in part, because they
   have demonstrated that their removal would cause exceptional and extremely
   unusual hardship to their children. We deny the petition for review and
   affirm the decision of the BIA.
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Trejo v. Garland, 3
   F.4th 760, 774 (5th Cir. 2021). Here, the BIA adopted and affirmed “the
   decision of the Immigration Judge,” so this court reviews the IJ’s decision
   regarding cancellation of removal. See Singh, 880 F.3d at 224.
           Cancellation of removal is available to applicants who have been
   continuously present in the United States for 10 or more years prior to filing
   an application, who can establish good moral character during that time, who
   have no disqualifying convictions, and whose spouse, children, or parent
   would suffer exceptional and extremely unusual hardship if the applicant
   were removed. 8 U.S.C. § 1229b(b)(1).
          First, we reject the petitioners’ claim that the BIA failed to discuss the
   hardship factors adequately. Before determining that they were ineligible for
   cancellation of removal, the IJ explicitly considered the petitioners’
   testimony regarding the country conditions in Mexico, their belief that they
   could only make enough money to survive, and that their children are United
   States citizens, have lived in the United States their entire lives, and cannot
   write in Spanish. Nonetheless, the IJ concluded that many of the hardships
   would be mitigated by the facts that both parents were returning to Mexico,
   were capable of working, and could sell their trailer to help with their




                                          2
Case: 21-60199      Document: 00516325844          Page: 3       Date Filed: 05/19/2022




                                    No. 21-60199


   transition to Mexico. The record does not compel a contrary conclusion
   regarding these factual findings. See Trejo, 3 F.4th at 775
          Second, the consequences facing their children if they were removed
   are not “‘substantially’ beyond the ordinary hardship that would be expected
   when a close family member leaves this country.” See id. (quoting In re
   Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)). Therefore, the BIA
   did not err in concluding that their circumstances did not amount to an
   “exceptional and extremely unusual hardship.” See Trejo, 3 F.4th at 773–74.
          The petition for review is DENIED.                 The Government’s
   incorporated motion to withdraw its initial brief and file an amended brief is
   also DENIED as unnecessary.




                                          3